Douglas, J.,
concurring in part and dissenting in part. I concur in that portion of the majority opinion that affirms the decision of the Board of Tax Appeals. I respectfully dissent from the portion of the opinion which reverses part of the decision of the Board of Tax Appeals. I would affirm the decision of the Board of Tax Appeals in all respects.
While the case before us involves purchases different from those which this court considered in Southwestern Portland Cement Co. v. Lindley (1981), 67 Ohio St. 2d 417, 21 O.O. 3d 261, 424 N.E. 2d 304, nevertheless the general guidelines and discussions set forth in that case should be controlling and followed in the case at bar.
Today the majority holds that “* * * manufacturing begins at the quarry.” Obviously, no manufacturing change takes place in the materials removed by blasting or scraping from the quarry unless and until some other process is engaged in to transform the. limestone and clay into cement. Rather than leaving the test so subjective, as the majority does in this decision, as to when the manufacturing process begins and ends, a more objective and readily discernible test would be that manufacturing begins when a change in the chemical properties or in the processes occurs and ends when the transformation has been completed.
The continued chipping away, by this court, at the “manufacturing” or “processing” statute will soon render it completely inoperable and encourage continued and multifarious challenges seeking even greater exceptions from tax which, it would seem by just reading the plain terms of the statute, were not intended by the General Assembly.